Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 28, 2004, which, upon reargument, adhered to an earlier determination of the same court and Justice, entered on or about April 29, 2003, granting summary judgment to defendants and declaring neither defendant obligated for defense costs incurred by plaintiffs in an underlying negligence action, unanimously affirmed, without costs. Appeal from the aforesaid order entered on or about April 29, 2003, unanimously dismissed, without costs, as superseded by the appeal from the order entered January 28, 2004.
The language of the policy issued by defendant Illinois National, which provided liability coverage for activities “emanating” from the construction site, did not encompass an accident while the leased crane was en route to the construction site. De Forte v Allstate Ins. Co. (81 AD2d 465 [1981], appeal dismissed 54 NY2d 1027 [1981]), upon which plaintiffs rely, is inapposite since there the specific language of the policy allowed for coverage of off-premises occurrences; whereas here, the differing language in the “Project Endorsement” and the “Named Insured Endorsement” collectively and specifically limits coverage to occurrences at or on the project site itself or occurrences “emanating from” the project site, i.e., beginning at or on the project site but ending up outside its boundaries. Concur— Buckley, PJ., Lerner, Friedman, Marlow and Sweeny, JJ.